DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 11 is objected to because of the following informalities:  
Claim 11 states “n-1” which should be “N-1”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “during the directivity optimisation sub-step, it is subtracted from each of the N input signals acquired by the microphones the signals acquired by the N-1 other microphones, each input sound signal acquired by the N-1 other microphones being filtered by one of the FIR filters, in order to obtain the N enhanced signals” which is unclear.  This appears to say that the N-1 signals are subtracted without filtering, then in a separate process the N-1 microphones are all filtered by the same filter.  To shorten this up, this could be better stated “during the directivity optimisation sub-step, it is subtracted from each of the N input signals acquired by the microphones the signals acquired by the N-1 other microphones each being filtered by a respective one of the FIR filters, in order to obtain the N enhanced signals”.  
Claim 11 is rejected in an analogous manner.  The portion:
“and subtracting from each of the N input sound signals acquired by the microphones the input sound signals acquired by the n-1 other microphones, each input 
may be more clearly stated as:
“and subtracting from each of the N input sound signals acquired by the microphones the input sound signals acquired by the N-1 other microphones each being filtered by a respective one of the FIR filters, in order to obtain N enhanced signals”.
Claims 2-10 are rejected as being dependent on the above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elko et al. (US 20180227665 A1).

Regarding claim 1, Elko discloses a method for processing a sound signal (s(t) shown in figure 1) the method comprising: 
synchronously acquiring an input sound signal by each of N omnidirectional microphones (figure 6 items 602), N being a natural number greater than or equal to two (N=2); 
encoding said input sound signal in a sound data format of the ambisonics type (see figure 8, system of figure 6 may be used as top portion, see paragraphs [0019] and [0084]) of order R, R being a natural number greater than or equal to one (R=1 in this case, paragraph [0019]), said encoding step comprising a directivity optimisation sub-step carried out by means of filters (items 608 of figure 6)of the Finite Impulse Response (FIR) filter type (state in paragraph [0056]), and said encoding step comprising a sub-step of creating an output sound signal in the ambisonics format (see paragraphs [084], [0127], and [0188]) from N enhanced signals (signals 611 of figure 6) derived from the directivity optimisation sub-step; 
rendering the output sound signal by means of a digital processing of said sound data (required to format for loudspeakers, see paragraph [0119]); and 
during the directivity optimisation sub-step (paragraph [0057], subtractors 610 used “to generate the backward and forward base beampatterns”, paragraph [0056], diffraction filters 608 “represents the effect that the device has on the acoustic pressure” along an axis, therefore improving the resultant beampatterns), it is subtracted (figure 6, via subtractors 610) from each of the N input signals (items 607, see paragraph [0061], filters 606 may be omitted) acquired by the microphones (items 602) the signals acquired by the N-1 other microphones (N=2 only one other microphone), each input sound signal acquired by the N-1 other microphones being filtered by one of the FIR filters (items 608, bottom 6102 subtracts filtered m2 from m1, top 6101 subtracts filtered m1 from m2), in order to obtain the N enhanced signals (items 611).

Regarding claim 2, Elko discloses wherein the N omnidirectional microphones are integrated into a device (see figures 7A-7D).

Regarding claim 4, Elko discloses wherein the microphones are disposed in a circle on a plane, spaced apart by an angle equal to 360°/N (since there are only 2 mics they are always spaced 180 degrees apart on a circle centered on a midpoint between them).  

Regarding claim 9, Elko discloses wherein the order R of the ambisonics type format is equal to one (R=1 in this case, paragraph [0019]).  

Regarding claim 10, Elko discloses wherein the creation of the output signal in the ambisonics format (see paragraphs [084], [0127], and [0188]) is carried out by algebraic operations (at least 616 and 618) performed on the enhanced signals (611) derived from the directivity optimisation sub-step in order to create the different channels of said ambisonics format.


Regarding claim 11, Elko discloses a system for processing a sound signal (s(t) shown in figure 1), the system comprising:  61063-015872-US(PCT) Preliminary Amendment 
acquiring, in a synchronous manner, an input sound signal by each of N microphones  (figure 6 items 602), N being a natural number greater than or equal to two (N=2); 
encoding said input sound signal in a sound data format of the ambisonics type (see figure 8, system of figure 6 may be used as top portion, see paragraphs [0019] and [0084]) of order R, R being a natural number greater than or equal to one (R=1 in this case, paragraph [0019]); 
and rendering an output sound signal by means of a digital processing of said sound data (required to format for loudspeakers, see paragraph [0119]); 
wherein said system for processing the sound signal includes means comprising Finite Impulse Response filters (items 608 of figure 6) for filtering each of the N input sound signals acquired by the microphones and subtracting (figure 6, via subtractors 610) from each of the N input sound signals (items 607, see paragraph [0061], filters 606 may be omitted) acquired by the microphones the input sound signals acquired by the n-1 other microphones (N=2 only one other microphone), each input sound signals acquired by the N-1 other microphones being filtered by one of the FIR filters  (items 608, bottom 6102 subtracts filtered m2 from m1, top 6101 subtracts filtered m1 from m2), in order to obtain N enhanced signals (signals 611 of figure 6).


Allowable Subject Matter
Claims 3 and 5-8 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 7th, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  In view of the amendments, a new ground of rejection has been established as above.  
Regarding applicant’s augments in section 5A (see applicant’s arguments dated December 7th, 2021, page 5), applicant argues that filters 606 are not performing a directivity optimization sub step.  Since the rejection no longer relies on filters 606, this point is moot.  However if the applicant still thinks the filters 608 (as relied upon above) do not teach such, it is suggested that applicant include in the claims what the filters of the present invention do that are not done by the filters of Elko.  
Regarding applicant’s augments in section 5B (see applicant’s arguments dated December 7th, 2021, see bottom of page 6 and page 7), applicant argues the arrangement of the filters 606 and subtractors of Elko do not meet the amended claim language.  Since the rejection no longer relies on filters 606, this point is moot.  
Regarding applicant’s augments in section 5C (see applicant’s arguments dated December 7th, 2021, page 8), claim 1 only states “said encoding step comprising a sub-step of creating an output sound signal in the ambisonics format from N enhanced signals derived from the directivity optimisation sub-step”.  This only requires that the output signal somehow be based on the N enhanced signals, it does not exclude using other signals as input or having other microphones (i.e. N+2 enhanced signals may be made overall).  The examiner’s rejection still is relying on N equaling 2 and the N=2 omnidirectional microphones providing 2 enhanced signals.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654     

/PAUL KIM/Primary Examiner, Art Unit 2654